Compensation Arrangements for the Named Executive Officers

              Set forth below is a summary of the compensation paid by Elizabeth
Arden, Inc. (the "Company") to its named executive officers (defined in
Regulation S-K Item 402(a)(3) and as set forth in the Company's Proxy Statement
dated May 14, 2004 (the "Named Executives")) in their current positions as of
the date of filing of the Company's Quarterly Report on Form 10-Q for the
quarter ended March 31, 2005 (the "Form 10-Q"). All of the Company's executive
officers are at-will employees whose compensation and employment status may be
changed at any time in the discretion of the Company's Board of Directors (the
"Board"), subject only to the terms of the Severance and Change in Control
Arrangement for Senior Executives described below.

Base Salary

              Effective April 1, 2005, the Named Executives are scheduled to
receive the following annual base salaries in their current positions:

Named Executive

 

Position

 

Salary($)











E. Scott Beattie

 

Chairman of the Board and Chief Executive Officer

 

700,000

Paul West

 

President and Chief Operating Officer

 

475,000

Stephen J. Smith

 

Executive Vice President and Chief Financial Officer

 

350,000

Ronald Rolleston

 

Executive Vice President, Global Marketing

 

320,000

Joel B. Ronkin

 

Executive Vice President and Chief Administrative Officer

 

295,000




Annual Management Bonus Program and Long-Term Incentive Plans

Cash Bonuses

              The Named Executives are eligible to participate in the Company's
Fiscal 2005 Management Bonus Program (the "Bonus Program"). Under the Bonus
Program, an eligible participant's cash bonus is based on the Company's
performance during fiscal 2005 measured by its EBITDA (defined as the Company's
net income plus the provision for income taxes (or net loss less the benefit
from income taxes), plus interest expense, plus depreciation and amortization
expense) target (absent one-time or extraordinary charges) and earnings per
share ("EPS") levels. Cash bonus payments are based on the Named Executives par
bonus percentage and the Company's achievement of its EBITDA and/or EPS targets,
net of bonus payouts under the Bonus Program, established by the Board based on
the recommendations of the Compensation Committee. Cash bonuses are determined
after the results for the fiscal year ended June 31, 2005 are finalized and then
approved by the Compensation Committee. The following table sets forth the par
bonus percentages for the Named Executives under the Bonus Program:

 

- 1 -

Named Executive

 

Position

 

Percentage of Base
Salary Payable if Threshold Level

(1) is Achieved(2)  

Percentage of Base
Salary Payable if Goal Level is Achieved

(2)  

Percentage of Base
Salary Payable if Superior Level

(3) is Achieved(2)  





















E. Scott Beattie



Chairman of the Board and
Chief Executive Officer



37.5

%

75

%

150

%

Paul West

 

President and Chief
Operating Officer

 

32.5

%

65

%

130

%

Stephen J. Smith

 

Executive Vice President and
Chief Financial Officer

 

25

%

50

%

100

%

Ronald Rolleston

 

Executive Vice President,
Global Marketing

 

25

%

50

%

100

%

Joel B. Ronkin

 

Executive Vice President and
Chief Administrative Officer

 

25

%

50

%

100

%

__________________
(1)   The Threshold Level is set at $5,000,000 less than the Goal Level EBITDA
target.

(2)   The bonus payout also may be increased by 10% if the Company's annual EPS
target is achieved or decreased by 10% if such target is not achieved. Also, if
EBITDA falls between any specified level or exceeds the Superior Level, the
bonus percentage will be determined by interpolation (in $500,000 EBITDA
increments). No Bonus Program payment can exceed more than two times an
employee's salary regardless of the extent to which the Company may exceed its
EBITDA target.

(3)   The Superior Level is set at $5,000,000 more than the Goal Level EBITDA
target.

Long Term Incentive Plans

              The Named Executives participate in the Company's long-term
incentive program (the "LTI Program"), which currently involves the award of
stock options, performance-based restricted stock and market-based restricted
stock as determined by the Compensation Committee pursuant to the Company's 2004
Stock Incentive Plan (filed as Annex E as part of the Company's Proxy Statement
dated May 14, 2004). Under the LTI Program, target annual long-term incentives
("LTI"), as a percent of salary, for the following Named Executives for fiscal
2005 are as set forth in the following table:

Named Executive

 

Position

 

Target LTI %











E. Scott Beattie

 

Chairman of the Board and Chief Executive Officer

 

225%

Paul West

 

President and Chief Operating Officer

 

165%

Stephen J. Smith

 

Executive Vice President and Chief Financial Officer

 

100%

Ronald Rolleston

 

Executive Vice President, Global Marketing

 

100%

Joel B. Ronkin

 

Executive Vice President and Chief Administrative Officer

 

100%


- 2 -

              While the allocation of the LTI components fluctuate from
time-to-time, LTI is planned to be allocated one-third to stock options,
one-third to performance-based restricted stock and one-third to market-based
restricted stock based on a value of the equity awards as determined by the
Compensation Committee. Actual LTI grants may vary from the target LTI
percentages based on the Compensation Committee's assessment of the Named
Executive's job responsibilities, individual performance and market conditions.
Stock Options and performance based restricted stock grants for the Named
Executives will be determined and approved at the end of fiscal 2005 by the
Compensation Committee, in its discretion, based upon the Company's year end
results as of June 30, 2005.

              On March 22, 2005, the Company granted 398,800 shares of
market-based accelerated restricted stock ("MBRS") to 16 managerial employees of
the Company consistent with the terms of the performance accelerated restricted
stock ("PARS") which vested on March 22, 2005. The MBRS vest only if the
Company's total shareholder return surpasses the total shareholder return of the
Russell 2000 Index over a three, four, five or six-year period from the date of
grant. The following Named Executives received the following awards:

Named Executive

 

Position

 

MBRS Awarded











E. Scott Beattie

 

Chairman of the Board and Chief Executive Officer

 

108,000

Paul West

 

President and Chief Operating Officer

 

54,000

Stephen J. Smith

 

Executive Vice President and Chief Financial Officer

 

18,000

Ronald Rolleston

 

Executive Vice President, Global Marketing

 

24,000

Joel B. Ronkin

 

Executive Vice President and Chief Administrative Officer

 

27,000

Benefit Plans and Other Arrangements

             In their current positions, the Named Executives are eligible to:

*

  

Participate in the Company's broad-based benefit programs generally available to
its salaried employees, including health, disability and life insurance
programs, qualified 401(k) plans and (other than with respect to the Company's
CEO) the Amended 2002 Employee Stock Purchase Plan (filed as Exhibit 10.4 to the
Company's 10-Q for the quarter ended April 26, 2003).

*

 

Participate in a Severance and Change in Control Arrangement for Senior
Executives described below.

*

 

Receive certain perquisites offered by the Company to executives, including an
automobile allowance, and (excluding Mr. Smith) participate in an executive
disability program.

 

- 3 -

 

Severance and Change in Control Arrangements

              Each of our Named Executives is entitled to benefits under a
severance and change in control arrangement. Under the arrangement, the Named
Executive receives severance benefits, based on his or her position and
responsibility, in the event the executive's employment is terminated without
"cause" and is not the result of a resignation or death. Currently, the
severance benefit for the Named Executives is as follows: (a) Mr. Beattie, 24
months of base salary; (b) Mr. West, 18 months of base salary; (c) Mr. Smith, 24
months of base salary plus preceding year's bonus; and (d) Messrs. Rolleston and
Ronkin, 12 months of base salary.

              Under the change in control arrangement, a severance benefit is
paid based on a "base amount" in the event there is an actual or constructive
termination of employment (e.g., decrease in pay or job responsibility)
following a change in control, except as noted below. "Base amount" is the
average base salary plus average cash bonus the executive has received over the
most recent five-year period. The monthly base amount is the base amount divided
by twelve. Currently, the severance benefit due to a change in control for the
Named Executives is as follows: (a) Mr. Beattie, 35.88 months of monthly base
amount; (b) Mr. West, 24 months of monthly base amount; (c) Mr. Smith, 24 months
of base salary plus preceding year's bonus; and (d) Messrs. Rolleston and
Ronkin, 18 months of monthly base amount.

 

- 4 -